United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                              ___________

                              No. 96-3964
                              ___________

James Brooks,                    *
                                 *
          Appellant,             *
                                 * Appeal from the United States
     v.                          * District Court for the
                                 * Eastern District of Missouri.
Normandy Middle School; John     *
Fredrics,                        *       [UNPUBLISHED]
                                 *
          Appellees.             *
                           ___________

                     Submitted:   March 4, 1997

                        Filed: March 7, 1997
                             ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.


     James Brooks appeals the district court's1 dismissal without
prejudice of his employment discrimination action for failure to
obtain a right-to-sue letter.     Having reviewed the record and the
parties' briefs, we conclude that the judgment of the district
court was correct.    Accordingly, we affirm.     See 8th Cir. R. 47B.


     A true copy.


          Attest:




    1
     The Honorable Carol E. Jackson, United States District Judge
for the Eastern District of Missouri.
CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                -2-